DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/22/2021 and 9/3/2020 have been considered by the examiner. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 2/22/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s arguments and amendments filed on 12/29/2020 have been acknowledged and entered.
Claims 1-4 and 8-10 are pending.  
Claims 8-9 have been withdrawn.
Claims 5-7 have been canceled.
New claim 10 has been added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "easily" in claim 4 line 2 is a relative term which renders the claim indefinite.  The terms "easily - volitilizable" and "easily - oxidizable" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what constitutes easily volitilizable or easily oxidizable therefore, examiner interprets and any measure of volitilizability or oxidizability meets the claim.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as unpatentable over Sawa (US2015/ 0107641 A1) in view of Sambasivan et al (US 2005/0106384 A1) further in view of Fleurial et al (US 2002/0176815 A1).
Regarding claims 1 and 10, Sawa discloses a thermoelectric conversion material with at least one of Ni, Co, and Fe, and at least one of Sn and Sb, (intermetallic compound) with an insulating coating on at least one surface of the material (composite thermoelectric material) (abstract and [0015].  Sawa teaches the main component in the coating is a metal oxide such as aluminum phosphate [0039].  Alternatively, although Sawa does not provide an example including an aluminum phosphate coating and 
Sawa does not teach the thermoelectric material includes an R(Fe,Co)Sb12 –based thermoelectric material or the thickness of the coating (film) is in the range of 0.7 to 2µm.  Sawa teaches the coating should preferable be 3µm thick or greater to provide adequate heat resistance.
However, Fleurial teaches a class of thermoelectric compounds based on the skutterudite structure with heavy filling atoms in the empty octants and substituting transition metals and main-group atoms. Fleurial teaches high Seebeck coefficients and low thermal conductivities are achieved in combination with large electrical conductivities in these filled skutterudites for large ZT values (abstract).  Fleurial also teaches these materials provide thermoelectric materials of high ZT values in a wide temperature range and many engineering versatilities [0024].  Fleurial further teaches Examples of such materials include LaFe4Sb12 [0029] and further indicates La may be replaced with elements such as Hf and Zr [0058].  Additionally, Sawa teaches that providing a thicker coating increases cost, and may result in excessive distortion and peeling and Sambasivan teaches an AlPO4 coating that provides for a stable and microstructurally dense form of aluminophosphate which is chemically durable and thermally stable for use in a broad range of applications and provides a protective, 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the thermoelectric material of Sawa with the (R(Fe,Co)Sb12 –based) thermoelectric material of LaFe4Sb12 as taught by Fleurial to provide high Seebeck coefficients and low thermal conductivities in combination with large electrical conductivities for large ZT values in a wide temperature range for engineering versatility and to replace the aluminum phosphate coating of Sawa with the aluminum phosphate coating of Sambasivan in order to provide a coating that is chemically durable and thermally stable to 1400 ˚C therefore providing adequate insulation and a protective, functional, durable glassy coating that is dense, smooth, continuous, hermetic or substantially pore-free, and transparent which can be deposited on a variety of substrates with excellent adhesion and at low cost at a thickness of 1µm as in claims 1 and 10 in order to prevent cracking and peeling from the substrate. 
Regarding claim 2, 
Regarding claim 3, Sawa in view of Sambasivan and Fleurial teaches all of the limitations of claim 1 as set forth above and Sawa further teaches > 80 wt% oxide (AlPO4) in the coating [00039] and Sambasivan teaches an AlPO4 coating.  Absent any teaching of the percentage of AlPO4 in Sambasivan it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a film with at least 80% AlPO4 as taught by Sawa.
Regarding claim 4, Sawa in view of Sambasivan and Fleurial teaches all of the limitations of claim 1 as set forth above and Fleurial further teaches the thermoelectric material contains elements such as (easily oxidizable), Sb, Zr, or Hf) and (easily volitilizable) Sb.

Response to Arguments
Applicant's amendments, arguments and Affidavit filed 12/29/2020 have been fully considered.  Applicant’s arguments in view of the amendment to claim 1 are convincing in view of Sawa and Sambasivan alone regarding the coating on an R(Fe, Co )Sb12-based thermoelectric material substrate but are not convincing in view of previously cited Fleurial.  Therefore, the rejections over Sawa and Sambasivan alone have been withdrawn and new rejections over Sawa, Sambasivan and Fleurial have been applied.  Regarding the combination of Sawa, Sambasivan and Fleurial, Applicant argues unexpected results of excellent oxidation resistance at 550˚C as well as 600˚C due to a thickness of 0.75-1.5 microns as opposed to thickness of 1.5-2 microns. Applicant further argues that Sambasivan does not teach the AIPO4 coating is better that other oxide coatings but just better than non-oxide coatings and does not teach 4 coating in comparison to other oxide coatings of Sawa and does not specifically teach prevention of Sb volitilization and thus loss of thermoelectric properties, Sambasivan explicitly teaches the AIPO4 coating provides a hermetic coating that is a superior coating for oxidation resistance [0016]. Therefore, the results are not unexpected as is argued because it would be expected to be superior in oxidation resistance and to result in prevention of volatilization and inherent prevention of loss of thermoelectric properties.  Therefore, Applicant’s arguments are not convincing.
  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.D.I./Examiner, Art Unit 1784                                                                                                                                                                                                        
/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784